Citation Nr: 0318686	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  95-41 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a pulmonary disability.

(The issue of service connection for post traumatic stress 
disorder (PTSD) will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The case was certified to the Board from the 
Nashville, Tennessee, RO.  

The Board has determined that additional development on the 
issue of entitlement to service connection for PTSD is 
necessary.  As such, the Board will be undertaking 
evidentiary development with regard to that issue.  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving notice and 
reviewing the veteran's response to that notice, the Board 
will prepare a separate decision addressing the issue of 
entitlement to service connection for PTSD.

The veteran and his wife presented testimony before the 
undersigned at a hearing at the RO in December 2002.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  An April 1993 rating decision denied service connection 
for a pulmonary disorder.  An April 19, 1993, letter to the 
veteran advised him of the decision and his appellate rights.  
A May 27, 1993, letter again advised the veteran of the 
decision and his appellate rights.  The veteran submitted a 
timely notice of disagreement.

3.  A statement of the case was sent to the veteran on July 
14, 1993.  A substantive appeal was not received until 
January 1995.

4.  The evidence received since the April 1993 decision is 
either not new or not material, does not include evidence 
that bears directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered with other evidence in the record in order 
to fairly decide the merits of the claim for service 
connection for a pulmonary disability.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision denying service connection 
for a pulmonary disorder is final.  38 U.S.C.A. § 7105(b), 
(c) (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a), (b), 20.1103 (2002).  

2.  Evidence received subsequent to the April 1993 
determination is not new and material, and the claim for 
service connection for a pulmonary disability is not 
reopened.  38 U.S.C.A. §§ 1110, 5108 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the appellant's 
claim and appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The liberalizing provisions of the VCAA 
are applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining certain evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
This change in the law is effective from November 9, 2000, 
and is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  However, where the claim 
is to reopen a previously disallowed claim with new and 
material evidence, the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) only apply to claims to reopen finally 
decided claims received on or after August 29, 2001.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

Review of the record reflects that the veteran was informed 
of the requirements for reopening his service connection 
claim in the June 1995 notice of the decision, the October 
1995 statement of the case, and the July 1999 supplemental 
statement of the case.  The statement of the case and the 
supplemental statements of the case provided the veteran with 
a summary of the evidence in the record used for the 
determination.  Therefore, the veteran was advised of the 
evidence necessary to substantiate his claim.  A September 
2002 supplemental statement of the case and a September 2002 
VA letter to the veteran also advised him of the evidence he 
was responsible for obtaining and that VA would assist him in 
obtaining it, and what evidence VA was responsible for 
obtaining.  The veteran has indicated that he has received VA 
treatment and records of such treatment have been obtained 
and associated with the claims file.  The veteran has 
received a VA examination.  Neither the veteran nor his 
representative has identified additional relevant evidence of 
probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West 
2002).

The amended definition of new and material evidence, only 
applies to a claim to reopen a finally decided claim received 
on or after August 29, 2001.  38 C.F.R. § 3.156(a) (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Since the veteran's 
claim was received prior to that date, the amended definition 
of new and material evidence is not applicable to the 
veteran's claim to reopen. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2002).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a) (2002).  The claimant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision.  Following issuance of a statement of the 
case, the claimant has 60 days from the date the statement of 
the case or one year from the date of notification of the 
decision being appealed, whichever is longer, in which to 
submit a substantive appeal.  If a timely NOD or substantive 
appeal is not filed within the required time periods, and the 
decision becomes final.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. §§ 3.160(d), 20.302(a), (b), 20.1103 (2002).

An April 1993 rating decision denied service connection for a 
pulmonary disorder.  The decision noted there was no chronic 
pulmonary disorder in service or at discharge.  An April 19, 
1973, letter to the veteran advised him of the decision and 
of his appellate rights.  A May 27, 1993, letter again 
advised the veteran of the decision and his appellate rights.  
The veteran did submit a timely notice of disagreement and a 
statement of the case was sent to him on July 14, 1993.  It 
was not until January 1995 that a substantive appeal was 
received from the veteran.  This was more than 60 days 
following the date of the statement of the case and more than 
one year following notification of the decision.  
Accordingly, the April 1993 decision became a final 
determination.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. 
§§ 3.160(d), 20.302(a), (b), 20.1103 (2002).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§ 5108.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
April 1993 rating decision is a final determination and was 
the last decision to address the issue of service connection 
for a pulmonary or lung disability, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

With the veteran's claim, he submitted private medical 
records, dated from January 1973 to September 1994.  Included 
with these records were several preservice medical records.  
These records document psychiatric and general medical 
treatment, including pulmonary treatment.  The pulmonary 
diagnoses included pneumonia, bronchitis, possible 
pneumonitis, and chronic obstructive pulmonary disease.  
However, the first indication of any pulmonary evaluation or 
treatment was not until 1980.  There is no evidence in these 
records that the veteran's current pulmonary disorder is 
related to service.  Therefore, these records do not show 
continuity of a pulmonary disorder following service or that 
any such disorder is related to service, and are thus not 
material to the issue of service connection.  

VA medical records, dated from December 1994 to November 
1995, November 1995 to October 1996, July 1996 to March 1997, 
September 1996 to April 1998, July 1995 to June 1998, June 
1996 to July 1998, January 1993 to September 1998, and 
October 1998 were received.  These records show psychiatric 
and general medical treatment and hospitalization, including 
pulmonary treatment.  Diagnoses included bronchitis, reactive 
airway disease, interstitial pulmonary fibrosis, and combined 
obstructive and restrictive airway disease.  A March 1996 VA 
pathology report indicates the case was reviewed by the Armed 
Forces Institute of Pathology which agreed with the finding 
of mild chronic interstitial pneumonitis and bronchiolitis 
etiology undetermined, and mild emphysema.  No asbestos 
biopsies were seen.  These records do not show that the 
veteran's current pulmonary disorder began in service or is 
related to service.  Accordingly, these VA records are not 
material to the issue of service connection. 

The veteran received VA examinations in February 1996, August 
1996, June 1998, August 1999, and September 1999.  Of these 
examination reports, only a June 1998 respiratory VA 
examination addressed the veteran's pulmonary problems.  For 
that examination, the examiner reviewed the medical records.  
The impression was probable interstitial pneumonitis and 
fibrosis of the lung, and that chronic obstructive pulmonary 
disease might be a component as well.  The examiner indicated 
the veteran's current lung problems were not secondary to 
tobacco use in service.  Since the VA examination reports are 
not related to the claimed disability and the respiratory 
examination does not provide any evidence that the veteran's 
lung or pulmonary problems are related to service, these 
examination reports are not material to the issue of service 
connection.  

A September 1998 VA medical statement and a January 2000 VA 
review of the veteran's medical records were received.  
However, the statement and review did not address the 
veteran's claimed pulmonary disability, and are thus not 
material to this issue of service connection.  

Copies of service records and service medical records were 
received.  The service medical records were previously 
contained in the claims file and considered for the prior 
decision, and are thus not new.  Additionally, the service 
records contain no information to indicate that the veteran 
had a chronic pulmonary disorder during service.  
Accordingly, these records are either not new or not material 
to this claim.

The veteran and his wife presented testimony before the 
undersigned at a hearing at the RO in December 2002.  The 
veteran acknowledged that one of the issues for discussion 
was whether new and material evidence had been received to 
reopen the claim for service connection for a pulmonary 
disorder.  However, his testimony was related to his claim 
for service connection for PTSD.  No pertinent testimony 
related to the pulmonary disorder was presented.  
Accordingly, the hearing testimony was not material to this 
claim. 

The evidence received since the last final disallowance of 
the veteran's claim is either not new or not material to the 
issue of service connection for a pulmonary disorder.  The 
prior denial of service connection for a pulmonary disability 
was essentially on the basis that there was no chronic 
pulmonary disorder in service or at discharge.  The evidence 
that has been received since the prior decision does not show 
that any current pulmonary disability was incurred in service 
or is related to service.  Accordingly, the evidence received 
since the April 1993 disallowance does not include evidence 
that bears directly and substantially upon the specific 
matter under consideration, and it is not so significant that 
it must be considered with other evidence in the record in 
order to fairly decide the merits of the service connection 
claim.  Therefore, this evidence is not new and material.  
38 C.F.R. § 3.156(a) (2002).  Since new and material evidence 
has not been received, the claim for service connection for a 
pulmonary disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002).


ORDER

New and material evidence has not been received and the claim 
for service connection for a pulmonary disability is not 
reopened.  The appeal with respect to this issue is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder during the period of June 1996 
to the present.  Advise the veteran that 
records which show that he has PTSD that 
is related to events in service is 
necessary.  Obtain records from each 
health care provider the appellant 
identifies.

2.  The RO should send a development 
letter asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors that he relates to 
post-traumatic stress disorder.  Ask the 
veteran to comment specifically about 
those events that he considers stressful, 
as well as any other stressful situations 
he considers relevant.  Ask the veteran 
to comment specifically about the 
incidents while at the air base at Tuy 
Hoa with the 31st. Tac Fighter Wing of 
witnessing a Viet Cong with a satchel 
charge shot, handling dead bodies, seeing 
dead Viet Cong hanging outside a town, 
the base being under attack, as well as 
any other stressful situations he 
considers relevant.  Advise the veteran 
he must provide specific information on 
the claimed incidents to include what 
happened, where it happened, when it 
happened, the person(s) involved, and the 
specific unit(s) involved for research to 
be conducted.

3.  Then the RO should prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The veteran 
indicates he served with the 31st. Tac 
Fighter Wing, U.S. Air Force, at Tuy Hoa, 
Vietnam, from December 1966 to December 
1967.  Provide USASCRUR with a 
description of these alleged stressors 
identified by the veteran:  Witnessing a 
Viet Cong with a satchel charge shot in 
May or June 1967 or in September or 
October 1967, handling dead bodies, 
seeing dead Viet Cong hanging outside the 
town near the base, the base being under 
attack from May to December 1967, and the 
veteran not having a weapon.  Provide 
USASCRUR with copies of the service 
personnel records, the DD-214's, and 
stressor statements.  The veteran's 
stressor statements and service records 
are identified in the claims file with 
yellow post-it note tabs.  Additionally, 
if the veteran responds to the inquiry in 
paragraph 2 above with relevant 
information, provide USASCRUR with a copy 
of that statement.  Advise USASCRUR that 
there may already be a pending inquiry 
for this veteran.

4.  The RO should then adjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit 
additional evidence and argument while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

